Title: From Thomas Jefferson to Benjamin Henry Latrobe, 26 January 1805
From: Jefferson, Thomas
To: Latrobe, Benjamin Henry


                  
                     Dear  Sir 
                     
                     Washington Jan. 26. 05
                  
                  The bill appropriating 110,000. D. for the South wing & 20,000. for the other public buildings. is passed—it would be well therefore to contract for the materials immediately, and to begin at once all the branches of the wooden work which can be done independantly of the walls. also to order the paving tile from Bourdeaux, Havre being blockaded. mr Lee our Consul there will do any thing in that way which he shall be desired to do as it is indispensable that I should see you before Congress rises the sooner you can come the better, in order that the extent of our operations may be settled, & not a day lost. the appropriation has been made in confidence that we will finish the South wing this year, leaving the North one for the next. Accept my salutations & best wishes.
                  
                     Th: Jefferson 
                     
                  
               